



COURT OF APPEAL FOR ONTARIO

CITATION: Haider Humza Inc. v. Rafiq, 2017 ONCA 737

DATE: 20170921

DOCKET: M47972 (C60141)

Doherty, LaForme and Miller JJ.A.

BETWEEN

Haider Humza Inc., Mississauga Auto Clinic Inc.
    and Mecca Wholesale Meats & Catering Inc.

Plaintiffs (Respondents)

and

Mohammed Rafiq, a.k.a.
    Mohammad Rafiq, a.k.a. Muhammad Rafiq
, Saida Banu Rafiz,
    Zubaid-Ur-Rahman Nawaid Hasmi, Zrco Exchange Canada Inc., Multimedia Marketing
    Group Ltd., Ajaz Khan, Zia Islam, carrying on business as Pro Tech Automotive,
    Canadians Central Auto Ltd., Auto Specialists Inc., Sam Santino, carrying on
    business as Santino Haulage and
A and B Auto Leasing
    & Car Rental Inc.

Defendants (
Appellants
)

Pathik Baxi, for the appellant, Mohammed Rafiq, a.k.a.
    Mohammad Rafiq, a.k.a. Muhammad Rafiq

Joanna Nairn, for the respondents

Heard:  September 20, 2017

A motion to reconsider the order of Justice Gloria
    Epstein of the Court of Appeal for Ontario, dated June 2, 2017, dismissing the
    appellants appeal for delay.

APPEAL BOOK ENDORSEMENT

[1]

There is no merit to the submission that the moving party did not have
    adequate notice that the respondent would seek a dismissal for delay on the appearance
    before Epstein J.A.

[2]

We see no reason to interfere with Epstein J.A.s refusal to extend the
    time for perfection.  She was entitled to look to the entire history of the
    proceeding and not just the latest default by the moving party.

[3]

Absent an extension of time to perfect, the appeal was properly
    dismissed for delay by the registrar.

[4]

The motion is dismissed.

[5]

The $25,000 held in court, plus interest, shall be paid out to Pape
    Barristers, in trust.

[6]

Costs of the motion to the respondent in the amount of $2500 all in.


